 RAPPAZZO ELECTRIC CO.Rappazzo Electric Co.,Inc.andLocal Union 724,International Brotherhood of ElectricalWork-ers, AFL-CIO. Case 3-CA-1187116 September 1986DECISION AND ORDERBY MEMBERS JOHANSEN,BABSON, ANDSTEPHENSOn 13 February1986 Administrative Law JudgeJesseKleiman issued the attached decision. TheRespondent filed exceptions and a supporting brief.The GeneralCounsel and the Charging Party eachfiledanswering briefs.The NationalLaborRelations Board has delegat-ed its authorityin this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings, andconclusions1and to adopt the recommendedOrder.ORDERThe National LaborRelations Board adopts therecommendedOrder of theadministrative lawjudge andorders that the Respondent,RappazzoElectric Co., Inc., Albany, New York, its officers,agents,successors,and assigns,shall take the actionset forth in the Order.We agree with the judge that deferral to arbitration is inappropriatein this case.We note that,contrary to the Respondent's assertion, theissue of whether the collective-bargaining agreement was terminated bythe Union on21 April1983 is not the sole issue in this case.In additionto containing allegations that the Respondent repudiated the collective-bargaining agreement,the complaint and consolidated amended com-plaint allege that the Respondent unilaterally and without notice to theUnion modified the terms and conditions of employment.This allegationwould not necessarily be resolved in an arbitration proceeding. We findthat where,as here,there are alleged violations of Sec.8(aX5) that areclosely intertwined,deferral of only one of those allegations would notserve the purposes of the Act. Deferral to arbitration is also inappropriatebecause in this case the Respondent's unilateral modification of the termsand conditions of employment constitutes a rejection of the principles ofcollective bargaining.Member Stephens notes that, as there has been no court order compel-ling arbitration, the question whether the judge could have deferredunderDuboMfg. Corp.,142 NLRB 431 (1963), is not presented.Robert A.Ellison,Esq.,for the General Counsel.ArthurMcGinn Jr., Esq. (McGinn&Brown,PC-),ofAlbany, New York,for the Respondent.Dominick Tocci,Esq.,of Albany,New York,for theCharging Party.DECISIONSTATEMENT OF THE CASEJESSE KLEIMAN, Administrative Law Judge. Upon acharge filed on 21 October 1983 in Case 3-CA-11871 byLocal Union 724, International Brotherhood of Electrical281NLRB No. 75471Workers,AFL-CIO (the Union or the Charging Party),theGeneral Counsel of the NationalLaborRelationsBoard,by the Regional Director for Region 3, Buffalo,New York,duly issued an order consolidating Cases 3-CA-11871 and3-CA-11909,1a consolidated amendedcomplaint,and notice of hearing on 19 December 1983,against Rappazzo Electric Company,Inc. (the Respond-ent),alleging that the Respondent engaged in certainunfair labor practices within the meaning of Section8(a)(1) and(5) of the National Labor RelationsAct (theAct).On 5January 1984 the Respondent,by counsel,duly filed an answer denying the material allegations inthe consolidated amended complaints and raising the fol-lowing affirmative defense:[T]he sole issue between Local 724 and Respondentiswhether their collective labor agreement was ter-minatedby Local724 as of 8 a.m. onApril 21,1983.That issue has been processed under thegrievance procedure of the agreement with theactive participationof Local 724and Respondentand Local 724 has an outstanding demand for arbi-tration.The same issue is also the subject matter ofa proceeding of theNew YorkState Department ofLabor on the complaintof Local 724.9Respondent concedes the statutory representationstatus of the Union and is prepared to engage incollective bargaining as set forth in paragraph 6 ofthisAnswer.Under these facts and its own prece-dents,the Board should decline to address itself tothissole issue of contract interpretation and itshould dismiss the Complaint in Case 3-CA-11871.4A hearing was duly held before me in Albany, NewYork,on 29 February and 1 March 1984. All partieswere afforded full opportunity to appear,to introduceevidence, to examine and cross-examine witnesses, toargue orally on the record,and to file briefs.Thereafter,iAt the hearing the General Counsel moved to sever Case 3-CA-11909 on the grounds that the parties had arrived at a "non-Board settle-ment" of the "allegation in the complaint pertaining to Local 438 [theCharging Party in that case]."The parties being in agreement thereto, Igranted the motion to sever and marked Case 3-CA-11909 as "severedand settled."8As indicated before, Case 3-CA-11909 was settled and severed fromCase 3-CA-11871, which latter case remains the subject of the instanthearing.aThis involves the Union's charge that the Respondent failed to makepayments to the"Albany ElectricalWorkers Pension Fund & WelfareFund."See A.Exhs.24-26.* Par. 6 of the Respondent's answer states:With respect to the facts alleged in paragraph XI(a) of the Com-plaint,Respondent denies that Local 724 at any time"materialherein," requested Respondent to bargain collectively.Respondenthas been and is prepared,upon such request,to bargain collectivelywith Local 724 subject to the effect of the Respondent's having oneor no employee whose employment could be covered by such re-quest.Respondent admits that Local 724, after 8 a.m. on April 12,1983, requested Respondent to continue to abide by the collectivebargaining agreement which Local 724 had duly terminated as ofthat time and date.To that end, Local 724 invoked and Respondentengaged in the grievance procedure under that agreement and Local724's subsequent demand for arbitration remains outstanding. OnLocal 724'sComplaint,the New York State Department of Laborhas also commenced a proceeding on the same issue. 472DECISIONSOF NATIONALLABOR RELATIONS BOARDthe General Counsel,the Respondent,and the ChargingParty all filedbriefs or "Memorandaof Law." At theopeningof thehearing,at the close of the General Coun-sel's case,and at the close of the hearing,the Respond-entmoved for dismissal of the consolidated amendedcomplaint for failureof proof and/or that this matter bedeferredto the "grievance and arbitration procedures ofthe collective bargaining agreement."At thehearing'sclose I reserved decision on these motions.For the rea-sons appearingbelow,Ideny the Respondent'smotionfor deferral of this case pending arbitration.Additionally,I deny the Respondent'smotion to dismiss the consoli-dated amended complaint in its entirety for failure ofproof.On the entirerecord and the briefsand/or memorandaof the parties,and on my observation of the witnesses, Imake the followingFINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent,at all times material,has been a NewYork corporation with its principal office and place ofbusiness at 168 WatervlietAvenue, Albany, New York,and other jobsites in the State of New York, engaged inthe business of providing and performing electrical con-tracting services in the construction industry. In thecourse and conduct of its business operations during thepreceding 12 months, these operations being representa-tive of its operations at all times material,the Respond-ent purchased, transferred, and delivered to its NewYork jobsites, products,goods, and materials valued inexcess of$50,000,which products,goods, and materialswere transported to the jobsites directly from States ofthe United States other than the State of New York, orwere received from other enterprises located in the Stateof New York, which other enterprises had received theproducts, goods, and materials directly from States otherthan New York State. The consolidated amended com-plaint alleges, the Respondent admits, and I find that theRespondent is now,and has been at all times material, anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act. The consolidatedamended complaint also alleges,the Respondent admits,and I fmd that Charles J. Rappazzo Sr., president of theRespondent,has been and is now a supervisor within themeaning of Section2(11) of the Actand an agent of theRespondent acting on its behalf within the meaning ofSection2(13) of the Act. Additionally,the Respondentconcedes, and I find, that Charles Rappazzo Jr. is a su-pervisor within the meaning of Section2(11) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe consolidatedamended complaint alleges,the Re-spondent admits,and I find that Local Union 724,Inter-national Brotherhoodof ElectricalWorkers, AFL-CIOisa labor organizationwithin themeaning of Section2(5) of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESThe consolidatedamended complaint alleges, in sub-stance,that since about21April 1983the Respondenthas refused to recognize and bargaincollectivelywiththe Unionby repudiating its collective-bargaining agree-mentwith the Unionand by unilaterally modifying theterms and conditionsset forthin thecollective-bargain-ing agreement,in violation of Section 8(a)(1) and (5) ofthe Act.The Respondent denies these allegations.A. BackgroundThe Union and the Albany Electrical Contractors As-sociation,Inc. (Albany Chapter ofthe NationalElectri-calContractorsAssociation) (theAssociation) have aprior history of a collective-bargainingrelationship.Ac-cording to the testimony of Union Business ManagerHarold L. Joyce,members of the Association as well asnonmembers can become partiesto thecollective-bar-gaining agreementbetween the Union and theAssocia-tion by signing"Letters of Assent-A," in which the em-ployer authorizes the Associationto be its collective-bar-gaining representative for all matters regarding such bar-gaining agreement.On 3 September 1974the Respondentsigned a Letterof Assent-A.5 TheRespondent resignedas a memberof the Association on 24 March 1978 al-thoughitcontinuedto applythe termsof the then-exist-ing bargaining agreement until 31May 1979, at whichtime the Respondent attempted to sever its relations withthe Union by letter ofthat date.6 Peter Bogausch, an em-ployee and memberof the Union, testified that when in-formed ofthe Respondent's action the employeespicket-ed theRespondentand, afteritwasestablishedthat theRespondent was boundby theexisting bargaining agree-ment,the Respondentrescindedits 31May 1979 sever-ance letter on6 July 1979.7 On 9 July 1979the Respond-ent signedanother Letter of Assent-A.8B. The EvidenceThe collective-bargainingagreement in existenceduring the period in which the issues in dispute in thiscase arose extends from 1 July 1982 to 30 June 1984.9Joyce testified that the collective-bargaining unit coveredby the agreement consists of the employees of those elec-trical contractors who have executed Letters of Assent-A, including the Respondent.10 In this regard,the col-sA. Exh. 46A. Exhs. I and 2.°A. Exh. 3.sA. Exh. 5.aA. Exh. 6.10 The consolidated amended complaint alleges:All journeymen and apprentice wtremen employed by employer-membersof the Albany Chapterand signatoriesto the Albany Chap-ter-Local 724contract or letters of assent,excluding all other em-ployees,guards and supervisors as definedin the Act,constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section9(b) of the Act,asmore fully described in thecollective bargaining agreement referred to in paragraph VIII(a).The Respondent denies this allegation Although the collective-bargaln-ing agreement does not describe the unitcovered,Joyce testified uncon-tradlctedly that the appropriate unit is that as alleged in the consolidatedamended complaint The Board has found similar units of employees ap-Continued RAPPAZZO ELECTRIC CO.lective-bargaining agreement contains an exclusive hiringhall provision, which is enforced by the Union,and vir-tuallyall the 300 to 350 individuals utilizing this referralsystem are membersof the Union.The bargainingagreement,among other things, re-quires that employers make contributions to fringe bene-fits funds,and it appearsthat theRespondent was one ofthreeelectricalcontractorshabituallydelinquent inmaking their fund payments,M. Scher& Son,Inc. andPembrook Electric Co.,Inc. beingthe other two. Thus,on 10December1982and 2 February and 22 March1983,the Albany ElectricalWorkers Welfare and Pen-sion FundsLocal Union 724, I.B.E.W. demanded pay-ment from the Respondent regarding its delinquencies,but theRespondent failedto pay themoneysowed. As aresult,the Funds'trusteesnotified Joyce to collect thedelinquent amounts and,accordingly,on 4 April 1983,Joycesent letters to all three employers,including theRespondent,whichstated:Pleasebe advisedthatLocalUnionNo. 724,I.B.E.W.,in compliancewith ArticleIII,Section61, is by this letterprovidingseventy-two (72) hoursnotice that your companyis in violation of sectionsreferred to in 6I.11The Respondent did not reply to this letter,nor did itmake any of the delinquent payments to the Funds.Joyce testified that in sendingthe 4 April1983 lettersto these employers he was following the applicable pro-visions set forth in the collective-bargaining agreement,the InternationalUnion's constitution,and additional in-structions from officials of the InternationalUnion.Joyce referred specifically to article I, section 4, articleII, sections5A and 10,and - article III, section61, of thecollective-bargaining agreement;12 article17 of the Inter-propriate for the purposes of collective bargaining.SeeNelsonElectric,241NLRB 545 (1979);H. S Brooks Electric,233 NLRB 889(1977);WayneElectric,226 NLRB 409 (1976).Moreover, the Respondent offeredno evidence to refute this. I therefore find and conclude:All journeymen and apprentice wiremen employed by employer-members ofthe AlbanyChapter and signatories to theAlbany Chap-ter-Local 724contract or letters of assent;excluding all other em-ployees,guards and supervisors as defined in the Act, constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section9(b) of the Act." Art. III,sec. 61,of the collective-bargaining agreement provides:Individual Employers who fail to remit payments as provided hereinshall be additionally subject to having this Agreement terminatedupon seventy-two (72)hours notice,inwriting being served by theUnion,provided the individual Employer fails to show satisfactoryproof that the required payments have been made.Local 724 shallnot be boundby anyarbitration or no-strikeprovisions of thisAgreement with reference to such delinquent Employers.12 Art. I,sec. 4,provides:There shall be no stoppage of work either by strikes or lockout be-cause of any proposed changes in this agreement,or disputes overmatters relating to this agreement.All such matters mustbe handledas stated herein.Art. II, sec. 10, provides:The Local Unionis a part of the International Brotherhood of Elec-tricalWorkers,and any violation or annulment by an individual em-ployer of the approved agreement of this or any otherLocal Unionof the IBEW,other than violations of Section 11 of this article, willbe sufficientcause for the cancellation of this agreement by theLocal Union,after a finding has been madeby theInternationalPresidentof the Unionthat such a violation or annulment has oc-curred.473nationalUnion's constitution;) 3 and written instructionsby International UnionVicePresident J. J. Barry dated13 June 1980.14Joyce recounted that having received no response orthe requested payments from the Respondent regardingthe 4 April1983 letter,the Union sent the Respondentanother letterdated 14 April1983 which stated:The letterdeliveredto your officeon April 4, 1983was intended to invoke the 72 hours notice provid-ed for in SectionSA of our workingagreement.Due to the fact that some benefit contributions arestilldue at this time,and that enforcement of thissection could lead to litigation,I prefer to enforcethis action in a more formal manner.I believe thatunder this section, termination of the contract cancome anytime after a minimum of 72 hours subse-quent to the notification.Therefore,I am, by thisreturn receipt letter,serving notice thatLocal 724,I.B.E.W.will considerthe 72hours to have expiredat 8:00 a.m. onThursday, April 21,1983.16Joyce stated that the purpose of this letter was to placethe delinquent contractors on notice that the Union wasArt. II,sec. 5A,provides in pertinent part:Individual employers who fail to remit[National Employees BenefitAgreement payments]as provided above shall be additionally subjectto having this agreement terminated upon seventy-two (72) hoursnotice in writing being served by the Union,provided the individualemployers fail to show satisfactory proof that the required paymentshave been paid..The failure of an individual employer tocomply with the applicable provisions of the National EmployeesBenefit Agreement shall also constitute a breach of this labor agree-ment.13 Art. 17, sec.10, of the International Union's constitution provides inpertinent part:All [local unions] shall be compelled to live up to all approvedagreements unless broken or terminated by the other party or parties,which fact shall first be ascertained by the[International president].No agreement of any kind or nature shall be abrogated without sanc-tion of the[International president].Art. 17, sec. 12, of the International Union's constitution provides: No[local union]shall cause or allow a stoppage of work in any controversyof a general nature before obtaining consent of the [International presi-dent].The [International president], or his representative,has the powerat any time to enter any situation or controversy involving a [local union]or any of its members, and the decision of the[International President]...shall be accepted by the [local union] and its officers.14 The 13 June 1980 letter provides in pertinent part.This is in response to your question regarding the proper procedureto be used in terminating a contract.When the Local Union feels theemployer has violated the agreement,you shall advise the employerof the alleged violations in writing.If the employer fads to adjust thematter,it is then to be presented to the Labor-Management Commit-tee for a Hearing.After the facts have been presented,the Labor-Management Committee will find the individual employer guilty ornot guilty as charged.In cases where the employer is delinquent infringe benefit payments or wages,the Local Union shall immediatelytake the necessary legal action to collect all delinquent payments.Termination of the agreement in such case will not be considereduntil after such action has been completed because once the agree-ment has been terminated, there is no way to collect these delinquen-cies. If the Labor-Management Committee finds the employer guilty,the Local Union shall make a written request to me for permission toterminate the agreement.Copies of all notices(including the originalcharges)and correspondence listed below must accompany the re-quest to terminate.15 The evidence shows that similar letters were sent to the other delin-quent contractors,M. Scher&Son, Inc. and Pembrook Electric Co., Inc. 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDcomplying with the requirement under the bargainingagreementthat 72hours' notice be given before theagreement could be terminated.He continued that thiswas the first step in the termination process if the Re-spondent failed to cure its delinquencies,to be followedby submitting the matter to the Joint Conference Com-mittee under provisions of the agreement and then to theInternationalUnion'spresident should termination as aremedy be sought.In this regard,Joyce testified that theUnion neverterminated the bargaining agreement, nordid it ever seek the International Union president's au-thorization to do So.16As of 14 April 1983 the Respondent employed onlyone member of the Union, Peter Bogausch.On 14 April1983 Joyce sent the following letter to Bogausch and tothe Union'smembers employed by M. Scher&Son, Inc.and Pembrook Electric Co., Inc.:Enclosed is a copy of a letter delivered to your em-ployer by return receipt mail.It is never desirablefor this office to take any action resulting in a lossof time for our members.However,persistent ef-forts to collect your benefits have failed, and thissection of our agreement will be enforced prior toany legal action. I also must remindyou of ArticleXII, Section 11 of your By-Laws:Section 11(a).Any IBEW member working in this jurisdiction foran employer coming under the terms of the Nation-alEmployees Benefit Agreement when the employ-er is delinquent-or not paying assessments of theNationalEmployees Benefit Board-shall be as-sessed one day's pay for each day the memberworks for such employer, after being notified by theBusinessManager of the employer'sdelinquency.Any assessment collected under this Section shall becontributed to the IBEW Pension Fund. Unless youare advised otherwise,we will consider the 72hours to have expired at 8:00 A.M., Thursday,April 21, 1983. It will be necessary for you to callthisoffice;be assured we will call you if anychange occurs.17Joyce stated that he sent this letter to the employees ofthe delinquent contractors,including Bogausch, to putthem on notice that the Union was having difficulty col-lecting the fund moneys owed by their employers, andthat the Union considered these delinquencies to be seri-ous.1 s16 Joycetestified that while M.Scher&Son, Inc. and Pembrook Elec-tricCo,Inc failed to cure their respective delinquencies until sometimeafter 21 April 1983, as of that date and thereafter these two contractorscontinued to comply in most other respects with the terms of the collec-tive-bargaining agreement,utilizing the Union's referral procedure andsubmitting reports and thereafter making payments to the various Local724 trust funds17 Jt Exh 1218 Joyce testified that another reason for sending this type of letter toemployees was that "hopefully"the employees would"go to the employ-er and say, 'Hey, I can lose my job here,I can lose some time. Pay themoneyyou owe,Igot nothing against you,it's the guy Joyce,he's thepain in the butt,"'in other words, to have the employees put pressure ontheir employers to pay the amounts owed.Bogauscht 9 testified that he received Joyce's letterabout 15 or 16 April 1983 and, a few days later, showedit to his "boss," Charles Rappazzo Jr., on the jobsite. Bo-gausch related that Rappazzo told him that the Respond-ent had also received a letter fromJoycebut a differentone, without saying more.He stated that a few days laterRappazzo requestedto see the letteragain, but Bogauschdid not have it with him and he offered to obtain a copyforRappazzo from Joyce.Bogausch continued that atthe close of the workday on Wednesday, 20 April 1983,Bogausch informed Rappazzo that he had not heardfrom Joyce and would therefore not appear for work thenext day, Thursday, 21 April 1983. Rappazzo then toldBogausch,"Well, I might just as well pick up all thetools and we'll lock everything up," whereupon he andRappazzo proceeded to do so.Bogausch told Rappazzothat if Joyce should call him, he would let Rappazzoknow about it.Joyce testified that in order to preclude any misunder-standing by the employees concerning this letter, and tomake it clear to them that they were to report for workon 21 April 1983, he telephoned Bogausch and the otheremployees involved in the early evening on 20 April1983 and told them "to go to work the next day."20 Bo-gausch related that after receiving Joyce's call he tele-phoned Rappazzo that same evening and advised himthat he would be reporting for work the next day. Ac-cording to Bogausch,Rappazzo said that because he hadalready picked up all the tools,and Bogausch wouldhave nothing to work with on the jobsite, would hemind appearing for work the following Monday insteadof that Thursday, 21 April 1983, and Bogausch agreed todo so.21By letter dated 21 April 1983, the Respondent's presi-dent, Charles Rappazzo Sr., informed the Union:In response to your letters of April 4, 1983 andApril 14, 1983, we acknowledge that the CollectiveBargainingAgreement between Local Union No.724 and Rappazzo Electric Co., Inc. terminated at8:00 A.M. today.22Moreover, in a letter dated 28 April 1983 Rappazzo noti-fied the Albany Benefit Trust Fund:Enclosed please find our check for our final pay-ment to the National Electrical Benefit Fund. Please19At the time of the hearing,Bogausch was still employed by the Re-spondent and still a member of the Union20 Joyce testified that he never intended by his letterof 14 April 1983to give notice to these employees not to report for work on 21 April1983 because he had no authority to pull them off thejob while the bar-gaming agreement was in effectJoyceadmitted,however, that the em-ployees could misinterpret his letter as written and he therefore calledthem to make surethat they reported for work the following day.21 Interestingly, the minutes of the Joint Conference Committee meet-ing held on 25 May 1983 involving the Union and the Respondent, andregarding whether the bargaining agreement was terminatedand the pay-ment of fund amounts and the Respondent's violations thereof as allegedby the Union, apparently indicate that Rappazzo stated therein that"when reporting for work,Mr Bogausch was told by Mr. Rappazzo thatas of April 21 1983 their contract was terminated with Local Union #724, I.B E.W. and [he] would not be able to work." See Jt Exh 1822 Jt Exh 13 RAPPAZZO ELECTRIC CO.be advisedthatour contractwithLocal 724I.B.E.W.,was terminatedas of Thursday, April21st,1983 at 8:00A.M. Therefore,we will nolonger be sendingyou any reports.23By letter dated 2 May 1983 Joyce advised Rappazzo inpertinent part:In a letter mailedApril 141983,I notified you andother contractors that termination of a contract cancome any time after a minimum of 72 hours notice.I refer you to paragraph II of that letter.In para-graph III of that letter,I set 8:00A.M.,Thursday,April 21,1983 as expiration of the 72 hours. I didnot set a date for termination of the contract. Theletter stated termination can come any time afterthe 72 hours.I am now informed Rappazzo Electriciscurrently delinquent NEBF payments for Juneand July 1981,and termination is a possibility.24Additionally,the parties stipulated:SinceApril 21,1983 Respondent Rappazzo ElectricCompany,Inc. has performed electrical contractingwork within the territorial area and trade jurisdic-tion covered by the agreement with IBEW, Local724, which was in effect prior to April 21, 1983 andhas not complied with the provisions of that agree-ment with respect to wages,fringe benefits and con-ditions of employment.Bogausch testified that he returned to work onMonday or Tuesday of the week following Thursday, 21April 1983,and Rappazzo said nothing to him aboutwhat had occurred the prior Wednesday,20 April 1983.Bogausch related,however,that at the end of the work-week he found that his paycheck was less than it shouldbe. On his inquiring about this Rappazzo Jr. advised himthat his rate of pay was now $14.85 per hour,down fromhis former hourly rate of $16.05, and"probably said,"as"As far as we're concerned we are out of the Union andwe're only entitled to pay prevailing wage which is$14.85."26Bogausch stated that approximately 1 weeklater Charles Rappazzo Sr. told him,"[H]e had nothingto do with the local anymore that he would put pensionand welfare directly into my paycheck and for me to payitdirectly to the Local 724."27When Bogausch in-formed Joyce of his pay reduction,Joyce told him"They can'tdo that.I'll take care of it."Bogausch con-tinued that other employees were subsequently hired di-rectly by the Respondent and were paid anywhere fromas A. Exh. 14.24 A.Exh. 15.25 Bogausch testified that when he used the word "probable" in hisanswers, it was more likely that the person did say something than thathe did not say it.26 Bogausch stated that this amount was$1below "Local 724s rate."Bogausch added that at the beginning of July 1983,he was scheduled toreceive a$1hourly wage increase under the terms of the bargainingagreement,but was never given the raise in salary.87 Bogausch testified that after he had made a few of the pension andwelfare payments directly to the Union, the Union informed him that hispayments would be refunded because he could not as an employee paythese amounts himself directly into the Funds.475$5 to $14.85 per hour.Bogausch also noted that the Re-spondent had "tried to go non-union for many years."Joyce testified that while he made several attemptsthereafter to resolve the dispute concerning the bargain-ing agreement Rappazzo insisted that the Union had ter-minated the agreement on 21April1983.28 Joyce alsotestified that he again asked Rappazzo to pay Bogausch'sfringe benefits and told him that Bogausch's continuedemployment was indicative of the fact that the Unionnever intended to terminate the agreement nor had itdone so,but Rappazzo replied that the bargaining agree-ment was no longer in effect and the Respondent wasnot obligated to pay these benefits. Moreover,accordingto Joyce,theRespondent never discussed any of themodifications it made in employee wage rates or fringebenefit payments or its refusal to honor the hiring hallreferral provisions of the agreement with the Union.29Joyce added that subsequent to 21 April 1983 theUnion's welfare and pension funds never received anyfringe benefit payments from the Respondent.Perry Crawford,employedby theRespondent fromMay or June 1982 until February 1983,testified thatwhen he was laid off by the Respondent on 9 February1983,Rappazzo Jr. told him that the layoff was occa-sioned by a lack of work but that he would be recalledlater to work on the Ida Yarborough Homes jobsite.Crawfordrelated that in early May 1983 he observed theRespondent's advertisement in theAlbanyTimes Unionseeking to hire electricians, and that Joyce then calledhim and advised him to answer the ad,which he did.Crawfordstated that he spoke to Rappazzo Sr. aboutemployment and Rappazzo said that he could have thejob.CrawfordaskedRappazzo,"ifhe was going tostraighten out his affairs with our local union so that Iwould be working under the union agreement and hesaid no."Crawford recounted that he then declined thejob offer because,although Rappazzo had told him hewould receive the prevailing wage rate plus the Re-spondent would"put the benefits in the envelope," sincethe Respondent would not pay the benefit amounts di-rectly to theUnion itself he felt that he could lose hishealth insurance coverage.Responding to the Union's letter of 2 May 1983, Rap-pazzo advisedJoyce by letterdated 10 May 1983:YourMay 2,1983 letter is an inaccurate descriptionof your April 14,1983 letter.In addition,it ignoresyour letter datedApril4, 1983 and our letter datedApril 21,1983.We restate our position that theWorking Agreement between Local Union 724 andRappazzoElectric Co.,Inc. terminated at 8 a.m. on28 On cross-examination,in response to a question regarding whetherthe Union asked the Respondent to negotiate with it after the Respondenthad taken the position that the Union had terminated the bargainingagreement on 21 April 1983, Joyce responded,"Idon'tbelieve negotiateis the right word. I asked if [Rappazzo]would come back into the fold, Idon't think I ever,I know I never offered an opportunity to negotiate,no.,.29 The Respondent admits in its answer that"Respondent does recog-nize Local 724 as the exclusive representative of all journeymen and ap-prentice wiremen and foreman employed by Respondent on its jobsiteslocated within the territorial jurisdiction of Local 724 for the purposes ofcollective bargaining." 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDApril21, 1983.It is difficult for us to believe thatyou can take any other position because, at thattime,you required our employee who was amemberof Local 724 towithdraw from our em-ployment. 3 °Also on 10May 1983 the Respondent was notified bythe "Joint Conference Committee(Labor/ManagementCommittee)"that a meeting was being scheduled to dis-cuss theUnion's charges that the Respondent was "inviolation of the working agreement in two areas,namely`Referral Procedure'and contributions to the `Funds,"'and requested that the Respondent attend to present itsposition on the matter. 31The JointConference Committee32 met on 25 May1983 with representatives from the Union and the Re-spondent.S 3 Joyce testified that he told the Committeethat the Respondent had violated the bargaining agree-ment by failing"to contribute to the Funds" and by fail-ing to operate"under the terms of the referral proce-dure.He was hiring people off the street rather thanthrough my referral."84 TheRespondent alleged that theUnionhad terminated the bargaining agreement on 21April1983.Joyce stated that he advised the Committeethat he had never terminated the agreement and as proofthereof offered that he still had a union member, Bo-gausch,employed by the Respondent and this would notbe allowed if there were no agreement, and that henever sought or received approval for terminating theagreement from the InternationalUnion, whichis a pre-requisite thereto.According to the minutes of this meet-ing, the Respondent informed the Committee that it"wantedout" of the agreement.35 The Committee ruledthat the Respondent"is in violationof thefunds" and ac-knowledged being"deadlocked" over theissue concern-ing "Referral Procedures."Regarding the issue of the bargaining agreement's ter-mination, the Committee minutes state,"After adiscus-sion on the matter,itwas agreed that if Rappazzo Elec-tric `Wanted Out',he could notbe forcedto stay in, andtherefore it washis choiceto terminate his agreement."However,by letter dated3August 1983NECA, AlbanyChapter notifiedthe parties that the Union had objectedto this statement in the minutes, theUnion'spositionbeing that it was never agreed at this meeting that theRespondent had the choice to terminate the bargainingagreement"other than by the termsof the Agree-ment."3630 A. Exh 1731A. Exh 1633 Representativesfrom NECA, AlbanyDivision and the Union com-prise this Committee, and number three from each party.33 DominickTocci,Esq., the Union's attorney, and HaroldJoyce rep-resented the Union at the meeting, and Arthur McGinn,Esq, attorneyfor theRespondent,and Charles Rappazzo Sr represented the Respond-ent.94 Theparties stipulated that "[w]ith regard to the two grievances oralleged contract violations submitted to thejoint conference on May 25ththe allegedfailureto pay contributions to various fringe benefit fundscovered the period priortoApril 21, 1983and the Union's allegationswith regard to the hiring hall provisions dealt with a period subsequentto April 21, 1983."$ IsA. Exh 1836 Jt Exh 19By letter dated 25 July 1983, the Union's attorney, Do-minick Tocci,reminding the Respondent that the JointConference Committee had not resolved the "grievanceand dispute"regarding the Respondent's failure"to abideby its working agreement with Local 724" and had"deadlocked on the issues presented to it,and the disputecontinues to date," stated:Local 724, therefore,demands arbitration of the dis-pute,pursuantto ArticleI,Section 8 of the agree-ment. . .Pending the arbitration and a decisionfrom the [Arbitration]Board,Local 724 demands,as it has previously,that all terms and conditions ofthe agreement,including wages and fringebenefits,remain in effect, as provided in Article I, Section 9of theagreement.37On 14 September 1983 the Respondent'sattorney,Arthur McGinn,responded to the Union's letter replyingin pertinent part:The Joint Conference Committee deadlocked on theissue of whether the contract terminated on April12, 1983.It is our position that this is a substantialand fundamental question which is not subject tothe arbitration provisions of the agreement in theabsence of a judicial decision that there exists awritten agreement between the parties to arbitratethat dispute.Please advise us if you wish to proceedwith this matter in any way and we will cooperatein obtaining a resolution of outstanding issues as ex-peditiously as practicable.38The parties stipulated that sometime between the date ofTocci's letter of 25July1983 and the date of McGinn'sresponse, 14 September 1983,Tocci and McGinn dis-cussed Tocci's letter "and potential future proceedings."The Respondent called no witnesses in its own behalf.However, the Respondent maintained,in its counsel'sclosing remarks and reaffirmed in its memorandum, thatit never actually refused to arbitrate the issue of whetherthe bargaining agreement had been terminated and that itwas willing to arbitrate provided the Respondent's par-ticipation therein did not constitute an admission on itspart that the agreement is still in effect or a waiver oftheRespondent's rights pursuant to article75 of theCivilPracticeLaw and Rules of the State of NewYork.3937 Jt Exhs.21, 22. Art.1, sec 8, of the bargaining agreement providesShould the[Joint Conference Committee]fail to agree or to adjustany matter,the dispute shall be referred,for the purpose of arbitra-tion,to a Board consisting of one authorized representative fromeach party,and a third person approved by both partiesDeci-sion of this arbiter will be final and binding on both parties33 it Exh 2339 New York State CPLR Sec. 7503 provides.(a)Application to compel arbitrationstay ofaction.A party ag-grieved by the failure of another to arbitrate may apply for an ordercompelling arbitration.Wherethere is no substantial question wheth-er a valid agreement was made or complied with,and the claimsought to be arbitrated is not barred by limitation under subdivision(b) of Section7502, the court shall direct the parties to arbitrate...(b)Application to stay arbitration Subject to the provisions ofsubdivision(c), a partywho has not participated in the arbitrationContinued RAPPAZZO ELECTRIC CO.C. Analysisand Conclusions1.Deferral to arbitrationThe Respondent seeks a dismissal of the consolidatedamended complaint on the grounds that the basic disputein this proceeding is the question of whether the collec-tive-bargaining agreement still exists and "under Boardprecedent,especially recent precedent,"this proceedingshould be deferred to the arbitration process40 and NewYork State judicial arbitation enforcement.The Respondent asserts:[T]his is precisely the type of a situation where theparties should be left to their contractually agreedmanner to resolve this dispute..And without anyconcept of election of remedies,without any con-cept of retaining jurisdiction or anything else, thatthis is so fundamental and so clear that there shouldsimply be a deferral and the complaint should bedismissed period.Whether deferral is appropriate is a threshold questionwhich must be decided before the merits of the unfairlabor practice allegations can be considered.4 tIt is well settled that under certain circumstances theBoard will decline to exercise its jurisdiction in deferenceto an arbitrator's award or to the grievance-arbitrationprocess embodied in a collective-bargaining agreement.InSpielbergMfg.Co.,112 NLRB 1080 (1955),the Boarddeferred to an arbitral award setting forth the followingstandards:[Deferral to an arbitrator'saward is appropriatewhen] the proceeding has been fair and regular, allparties had agreed to be bound,and the decision ofthe arbitration panel is not clearly repugnant to thepurposes and policiesof the Act.42Since theSpielbergdecision,the Board added an addi-tional standardfor deferral. InOlinCorp.,supra, theBoard explicated its latestinterpretationof this standardto require that the contractual and unfair labor practiceand who has not made or been served with an application to compelarbitration,may apply to stay arbitration on the ground that a validagreement was not made or has not been complied with...(c)Notice of intention to arbitrate.A partymay serve upon an-other party a demand for arbitration or a notice of intention to arbi-trate. . .and stating that unless the party served applies to stay thearbitrationwithin twenty days after such service he shall thereafterbe precluded from objecting that a valid agreement was not made orhas not been complied with. .40 TheRespondent citesUnited TechnologiesCorp.,268 NLRB 557(1984), andOlin Corp.,268 NLRB 573 (1984), in this connection.Regard-ing OlinCorp.,the Respondent states in its memorandum,"Primarily, re-spondent asserts that the General Counsel has not sustained his burden ofdemonstrating that theNLRBshould not defer to the grievance and arbi-tration procedures of the collective bargaining agreement."Counsel forthe General Counsel states in his brief,"However, inOlinthe Board heldthat where an arbitration proceeding has taken place, the General Coun-sel has the burden of establishing arbitral deficiencies sufficient to war-rantdenovo review by the Board.Of course,in the present case,there isno arbitral determination to review."41L E Myers Co.,270 NLRB1010 fn.2 (1984).49 The Board noted in theSpielbergcase that its objective in fashioningthe deferral doctrine was to encourage the "voluntary settlement of labordisputes."477issues be factually parallel,the arbitrator be generallypresented with the facts relevant to resolving the unfairlabor practice,and the award is "not palpably wrong."41Subsequentto theSpielbergcase the Board has ex-tended its deferral doctrine to cases in which an arbitra-tion award has not as yet been issued.InDubo Mfg.Corp.,142 NLRB 431 (1963),the Board,citing congres-sional preferencefor the voluntaryresolution of labordisputes,44 deferred action on allegations of unlawful dis-crimination under theAct pendingcompletion of thegrievance-arbitration process where the dispute was al-ready being handled within that process pursuant to acourt order. The Boardstated:[T]heBoard has recognized existing arbitrationawards, and in certain circumstances has requiredparties before resorting to Board processes to uti-lized the grievance and arbitration procedures inagreements to which they are signatory.These con-siderations are clearly applicable here where notonly do the parties have an available procedure tosettle the dispute,but a United StatesDistrict Courthas ordered them to utilize it. It would clearly frus-trate the intent expressed by Congress if the Boardwere now to permit the use of the Board's process-es to enable the parties to avoid their contractualobligations as interpretedby the Court.Thereafter, inCollyerInsulatedWire,192 NLRB 837(1971),the Board adopted a definite system of prearbitraldeferral.Collyerinvolvedan 8(a)(5) charge alleging uni-lateralchanges in conditions of employment, and inruling that it should and would defer to existing griev-ance-arbitration procedures prior to either parties invoca-tion of these procedures,the Board held that it would doso in the following circumstances:When the disputearose"within the confines of a long and productive col-lective-bargaining relationship";when there is no claimof "enmity by Respondent to employees'exercise of pro-tected rights";when "Respondent has . . . credibly as-serted itswillingness to resort to arbitration under aclause providing for arbitration in a very broad range ofdisputes and unquestionably broad enough to embrace"the dispute before the Board"';when the agreement anditsmeaning"lie at the center of this dispute"; and whenthe dispute is eminently well suited to resolutionby arbi-tration.45However, inCollyerthe Board retained its ju-43 InRaytheon Co.,140 NLRB 883(1963), set aside on other grounds326 F.2d 471(1stat.1964), the Board held that the issue involved in theunfair labor practice case must have been presented to and considered bythe arbitrator in order for the Board to defer. Raytheon was overruled bythe Board inElectronic Reproduction Service Corp.,213 NLRB 758 (1974),in which the Board held that it would now defer to an arbitrator's awardeven when there was no indication that the arbitrator had consideredsuch issue.Thereafter,inSuburban Motor Freight,247 NLRB 146 (1980),the Board overruledElectronic Reproduction Service Corp.and like cases,returning to the standard enunciated by it in theRaytheoncase. In turn,the Board inOlin Corp.,supra,overruledSuburban MotorFreight44 Sec. 203(d)of the Act provides:Final adjustment by a method agreed upon by the parties is declaredto be the desirable method for settlement of grievance disputes overthe application or interpretation of an existing collective-bargainingagreement.45Collyer InsulatedWire,supra at 842. 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDrisdiction in the matter and would thereafter decide themerits of the case on a proper showing that the griev-ance was not,withreasonable promptness,resolved bysettlement or arbitration or that the arbitral proceedingand/or the resulting award failed to meet theSpielbergstandards.46InUnited Technologies Corp.,268 NLRB at 560, theBoard affirmed the policies expressedinCollyer'47stat-ing:TheCollyerpolicywe embrace today is one thathas been applied with the rule of reason.In theirdissenting opinion inGeneral American Transporta-tion,supra,formerMembers Penello and Waltherobserved:The Board has not deferred cases to arbitrationin an indiscriminate manner, nor has it been in-sensitiveto the statutoryrights of employees indeciding whether to defer and whether to giveeffect to an arbitration award. The standard it hasused is reasonable belief that arbitration proce-dures would resolve the dispute in a manner con-sistentwith the criteria ofSpielberg.Thus, it hasrefused to defer where the interests of the unionwhich might be expected to represent the em-ployeefiling the unfair labor practice charge areadverse to those of the employee, or where therespondent'sconduct constitutes a rejection oftheprinciplesof collective bargaining.Andwhere, after deferral,the respondent has refusedto proceed to arbitration,the Board has rescindedthe deferral and decided the case on the merits.Finally, iffor anyreason the arbitrator's awardfails to meet theSpielbergstandards,as for exam-ple, that it is repugnant to the policies of the Act,the Board will not give it effect.We shall continue to be guided by these principles.The evidence here shows that by letter dated 25 July1983 the Union demanded "arbitration of the dispute,pursuant toArticleI,Section 8 of the agreement" be-cause the Joint Conference Committee,functioning pur-suant to the grievance-arbitration provisions of the col-lective-bargaining agreement,had failed to resolve the48 InUnited Technologies Corp,supraat 560, the Board reaffirmed itsretention of lunsdiction policy stating.[D]eferralisnot akinto abdication.It is merely the prudent exerciseof restraint,a postponement of the use of the Board's processes togive the parties'own dispute resolution machinery a chance to suc-ceed.The Board's processes may always be invoked if the arbitralresult is inconsistent with the standardsofSpielberg.47 The Boardstated inUnited Technologies Corp.,supra at 559:Simply stated,Collyerworkedwell because it was premised onsound legal and pragmatic considerations.Accordingly,we believe itdeserves to be resurrected and infused with renewed life.Previously,the Board had extended deferral to cases arising under Secs.8(axl) and(3) and 8(b)(l)(A) and (2) of the ActinNationalRadio Co,198NLRB 527 (1972). However,inGeneral American TransportationCorp,228 NLRB 808(1977), the Board overruledNational Radiothusinsulating individual rights from the deferral doctrine.United TechnologiesCorp,supra,overruledGeneral American Transportationholding that,henceforth, the Board wouldCollyerizecases arising under these sectionsof the Actissueof theRespondent's failure "to abideby itsworkingagreement"with the Union.In response, the Respondentby letter dated 14 September 1983 informed the Unionthat because of the "deadlock"on the issue whether theagreement had been terminated,itwas the Respondent'sposition that"[t]his is a substantial and fundamental ques-tion which is not subject to the arbitration provisions ofthe agreement in the absence of a judicial decision thatthere exists a written agreement between the parties toarbitrate that dispute."However,at the hearing the Re-spondent asserted that it was not really refusing arbitra-tion, but rather it was reserving its rights under article 75of the New York State CPLR, which affords state courtauthority to determine the existence of an agreement onthe filing of a motion to compel or stay arbitration, be-causeif theRespondent agreed"to go along with the ar-bitration procedure"itmight be construed to have ad-mitted the existenceof thebargaining agreement whichitassertswas previously terminated by the Union.48Under these circumstances the Respondent'swillingnessto arbitrate, as asserted at the hearing, provided its par-ticipation does not constitute an acknowledgment that itis still bound by the agreement, is less than unequivocaland does not constitute a credible assertion that it is will-ing to utilize arbitration.49Moreover,as the Board stated inMountain State Con-struction Co.,203 NLRB 1085 (1973):The recordshows that Respondent's position, in itsanswer to the complaint and throughout the hear-ing,was that it was not bound by [the collective-bargaining agreement].Underthe circumstances ofthis case,we consider the Respondent's actions setforth above to be a complete rejection of the princi-ples of collective bargaining and the self-organiza-tional rights of employees, as found inChase Mfg.,Inc.,200 NLRB [887 (1972)]. Thus, deferral to arbi-tration is not warranted in this case.The Board has consistently held that deferral is inappro-priatewhen the dispute involvesthe fundamental exist-ence of a collective-bargaining agreement,particularlywhen the Complaintalleges a contractualrepudiation.5048 The Respondent in its memorandum asserts:The Union's demand for arbitration was made by its attorney andRappazzo responded through its attorney after they discussed poten-tial future proceedings In this setting,the responseis not a refusal toarbitrateA routine 20 day notice under CPLR 7503(c) would haveavoided any need for the Union to commence court proceedings.Rather, the Union's attorney opted to file an unfair labor practicecharge on the six month anniversary of the contract termination49Western ExterminatorCo.,223NLRB 1270(1976);Crescent Bed Co.,157 NLRB 296 (1966) The Respondent itself did not invoke art. 75 ofthe CPLR,neither did the Union.Had either party done so and the statecourt directed arbitration,itwould seem clear that underDubo MfgCorp,supra,thismatter would be deferred.soConsolidatedCoal Co,253 NLRB 789 (1980),Nelson Electric, 241NLRB 545 (1979);AnacondaCo.,224 NLRB1041 (1976),Naccarato Con-structionCo,233NLRB 1394(1977),PacificGrindingWheel Co.,220NLRB 1389 (1975);Wheeler Construction Co,219 NLRB 541 (1975);TeamstersLocal85(TylerBros.),206 NLRB 500 (1973)However, seeand contrastElectricalWorkersIBEW Local1186 (Pacific Electrical),264NLRB 712,713 fn 6(1982), in which the Board stated. "Respondent'scontention that the contracts had terminated does not, by itself, make theContinued RAPPAZZO ELECTRIC CO.As indicated above,the Board inUnited Technologiesspecifically adopted that portion of the dissent inGeneralAmerican TransportationCorp.,whichstated:"The Boardhas not deferred cases to arbitration...where the re-spondent's conduct constitutes a rejection of the princi-ples of collective bargaining." r, tFrom all the above, I fmd and conclude that deferral.in this case is unwarranted.2.The existence of the collective-bargainingagreementThe Respondent contends that the Union,by its lettersto the Respondent dated 4 and 14 April 1983 and by itsletter tomember/employee Bogausch dated 14 April1983, terminated the collective-bargaining agreement be-tween the parties on 21 April 1983.I do not agree. Whileitmay be argued that the language in the letters to theRespondent is somewhat ambiguous and susceptible todifferentinterpretations,the surrounding circumstancesand the record evidence establish that the Union in factdid not terminate the bargaining agreement but, instead,the Respondent,deliberately disregarding the full contextof the Union's actions,seized upon what it considered asan opportunity to repudiate the agreement and did so.The sections of the collective-bargaining agreement re-ferred to in the Union's letters to the Respondent merelyprovide that under certain circumstances the bargainingagreementissubjectto terminationon 72 hours'notice inwriting(art. III,sec. 61, and art.II, sec.5A). However,these sections must be read and considered in connectionwith article II, section 10, of the agreement which, insubstance,requiresthatcancellationof the agreement bya local unioncan only occur "after a finding has beenmade by the International President of the Union" thatthe employer has violated or annulled the agreement.The Union's 4 April 1983 letter in effect notified theRespondent that it was in violation of the bargainingagreement because of its failure to make certain employ-ee fringe benefit payments,and that,therefore,the agree-ment wassubject to terminationon 72 hours'notice andthe Union was no longer bound by the no-strike provi-sion in the agreement.From the wording of this letter,without any mention that the Union was thereby termi-nating the bargainingcontract, and Joyce'suncontradict-ed testimony regarding the Union's intent in sending theletter,it seems clear that the Union's action constitutedan attempt by it to obtain payment of the fringe benefitcontributions owed without having to resort to a strikeor contract termination rather than an actual notice oftermination. s 2dispute nonarbitrable.Nolde Brothers, Inc. v. Local No. 358,Bakery andConfectioneryWorkers UnionAFL-CIO,430 U.S. 243 (1977). Especially isthis so where the merits of the dispute involve the question of the validi-ty of the asserted termination."alCited bythe Board there for this proposition,among other cases,wasMountainStateConstruction Co.,supra,inwhich deferral was reject-ed on the basis that the employer's continued position that it was notbound by the collective-bargaining agreement constituted a rejection ofcollective-bargaining principles.52 It should be noted that the Respondent did not respond to this letternor in any other way indicate that it considered the Union's April 4 letteras a termination of the agreement.479Nor do I consider the Union's 14 April 1983 letter tothe Respondent a notice of termination of the bargainingagreement.Joycespecifically states therein that"I believethat under this section,termination of the contractcancome anytime after a maximumof 72 hourssubsequent tothe notification.Therefore,I am, by this return receiptletter,serving notice that Local 724, I.B.E.W. will con-sider the 72 hours to have expired at 8:00 A.M. onThursday,April 21,1983."When this language is consid-ered in the context of article III,section 61;article II,section 5A;and article II, section 10, of the collective-bargaining agreement,and the fact that the Union didnot specifically state that it was terminating the agree-ment,the reasonable interpretationcan only be that theUnion was placing the Respondent on notice that be-cause the Respondent had failed to make its delinquentfund payments pursuant to the Union's first request in itsletter of 4 April 1983, the Unionwas now consideringthe possibility of terminating the collective-bargainingagreement,and that the specific 72-hour notice was thefirst step in the collection/termination process.58Additionally,while Bogausch testified that on receiptof Joyce's letter dated14 April 1983he intended not toreport to work on 21 April 1983 unless he heard other-wise from Joyce,and Joyce did not dispute the reason-ableness of Bogausch's reactionto the letter, prior toleaving work on 20 April 1983 Bogausch advised the Re-spondent that he would not appear for work the nextday unless he received word from Joyce to do so, butwould immediately inform the RespondentifJoycecalled him.Notwithstanding the fact that Bogausch toldthe Respondent that very evening,20 April 1983, thatJoyce had called and instructed him to remain on the joband that Bogausch actually reportedforwork the fol-lowing week as agreed between he and Rappazzo Jr., theRespondent nevertheless ignored this development and,without any attempt on its part to ascertain from theUnion the status of the agreement,peremptorily "ac-knowledged"that the agreement was terminated by itsletter to the Union dated21 April 1983.54Moreover, al-though coming subsequent to the Respondent's 21 April1983 letter,inwhich the Respondent indicated its inter-pretation of the Union's 4 and 14 April 1983 letters ashaving terminated the agreement, the Union made itclear by letter dated 2 May 1983 that it had not set adate for the termination of the contract.saThe 72-hour notice requirement is also on its face consistent notonly with the contractual provision that the authorization of the Interna-tionalUnion's president is a condition precedent to termination as setforth in art.II, sec.10, but with the provisions of the International Unionconstitution and the 13 June 1980 letter of instructions to local unionsfrom the International Union, and also with Joyce's testimony that theletters intended to place the Respondent on notice that the agreementwas subject to termination with the 72 hours' notice a requisite step to-wards the accomplishment thereof. However,Joyce admitted that the let-terswere also intended to convey a threat to the Respondent that, if itfailed to make the required fund payments,the Union was seriously con-sidering termination of the agreement as a viable remedial action.54 Joyce testified that the Union's letter to Bogausch,issued by him toother employees in previous similar instances,was also intended to "pres-sure" the Respondent,since employees receiving such a letter usually ad-vised their employer about it and strongly recommended compliancewith the agreement as a quid pro quo for their continuing to work on thejob. 480DECISIONSOF NATIONALLABOR RELATIONS BOARDFurthermore,itmust be assumedthat theRespondentwas awarethat the Unioncould not terminatethe bar-gaining agreement unless it notified the InternationalUnion presidentand a fording was madeby him that theRespondent was inviolation of theagreement.This isspecifically set forth in theagreement.The Board hasrecognizedthe validityof bargainingcontractclauses re-quiring approval byan International unionor its officersprior to itsbecomingeffective or modified,and has re-quired strict adherenceto these requirements when, as inthis case, it has been part of the collective-bargaining his-torybetweenthe parties.65Becausethis condition prece-dent had not occurred, it wasunrealistic and unreason-able for the Respondent to interpret the Union's 4 and 14April 1983letters as noticeof theterminationof the col-lective-bargaining agreementby the Union. Nor was theRespondent prejudicedor misledin any way about theUnion'spositionthatthe agreementwas still in effectafter its 21 April 1983letterto the Union because Joyceat varioustimes advised Rappazzothat the Union hadnever terminatedthe agreement or intendedto do so,and the Union by letter dated 2 May 1983 notified theRespondent in writingthat nodate had beenset for ter-mination of the agreement.56The General Counsel's brief states:Respondent,in denying that it repudiated the agree-ment,maintains that it merely acknowledged thecontractualright oftheUnion to terminate theagreement.Thus, in effect, the Respondent contendsthat,having initiated the events by sending theApril 4and 14 letters,the Union is now estoppedfrom contending that the Union never terminatedthe agreement.The GeneralCounsel then discusses this contention andconcludes that itlacksmerit.I agree.InOakland Press Co.,266 NLRB 107, 108 (1983), theBoard held:It is well established that one who claims under thedoctrine of equitable estoppel must show(1) lack ofknowledge and the means to obtain knowledge ofthe true facts; (2) good faith reliance upon the mis-leading conduct of the party to be estopped; and (3)detriment or prejudice from such reliance.5NL.R B. v J D IndustrialInsulationCompany, Inc.,615 F.2d1289, 1294 (10th Cir. 1980).Considering the first requirement,the Respondent nevermade any effort to contact the Union and inquire aboutthe meaningof the 4 and 14 April 1983 letters and theUnion's intent, notwithstanding the ambiguous nature of66Hiney Printing Co.,262 NLRB 157 (1982), enfd 733 F 2d 1170 (6thCir. 1984);Crescent Bed Co.,157 NLRB 296 (1966). Also seeElectricalWorkers IBEW Local 22 (Electronic Sound),268 NLRB 760 fn 13 (1984)As thesecasesinvolved whethera collective-bargaining agreement is ef-fective or not,I see noreason whythiswould not applyequally as wellin determining whether an agreement has been terminated.66ElectricalWorkers IBEW Local 1186 (Pacific Electrical),264 NLRB712 (1982);OilWorkers Local 463 v. Texoma Natural Gas Co,146 F.2d62 (5th Cir 1944)Joyce's language at least concerningthe Union's lettersto the Respondent,that it was informed by its employeeBogauschthat Joycehad instructed him to remain on thejob as regards the Union's letter to Bogausch, andJoyce's subsequent letter of 2 May 1983 denying that theUnion hadterminated the bargaining agreement and hisinsistence in contacts with Rappazzo that the agreementwas still in full force and effect.Concerning the secondrequirement and under the facts present in this case as setforth above,even assuming,arguendo, that the 4 and 14April1983 letterswere misleading,theRespondent'saction in repudiating the agreement in no way can beconstrued as its having relied on the Union's conduct ingood faith.Regarding the third,theRespondent hasfailed to show any detriment or prejudice to itself in itsreliance on such alleged termination.In fact, as therecord evidence shows, "if anyone was prejudiced by theconduct of the other party, it was the Union." Accord-ingly, I conclude that in the circumstances of this casethere is no valid basis for equitable estoppel against theUnion.Also, additional circumstances present in this casehighlight the Respondent's unjustified and unreasonableinterpretation of the Union's 4 and 14 April 1983 letters.Consider that the Respondent had attempted to abrogateitsprior 1979 collective-bargaining agreementwith theUnion,although unsuccessfully;that the Respondent hada history of noncompliance with the fringe benefits pro-visions of the agreement;that it also sought to repudiateits agreement with another IBEW Union,Local 438 inTroy, New York; that it admittedly "wanted out" of itsbargaining agreement with the Union;that it advertisedin effect for nonunion employees in April or May 1983;and that it informed union member/employee Bogauschthat the Respondent had nothing more to do with theUnion. b 7It should also be noted that the other two electricalcontractors whose fringe benefit fund payments were ha-bitually delinquent and to whom similar letters were sentby the Union did not interpret the language in those let-ters to constitute a termination of the collective-bargain-ing agreement by the Union.Both M. Scher & Son, Inc.and Pembrook Electric Co. continued to apply the bar-gaining agreement without raising any question of termi-nation, and the Union dealt with these employers in thesame manner it had prior to 21 April 1983 despite thefact that these employers failed to make their delinquentfringe benefit fund payments until sometime after thatdate.5867 TheRespondent's interpretationof the Union's letters was obviouslymade with an ulterior,if not antiumon, motive in mind In this connec-tion the Board has held that letters of modification and/or termination ofcollective-bargaining agreements should be interpreted to effectuate theintent of the sender and not to allow employers or, for that matter,unions to avoid their duty to bargain.South Texas,AGC,190 NLRB 383(1971).ss Evidence thereof was admitted by the administrative law judge overthe objection of theRespondent.I find that such evidence has probativevalue regarding the reasons for the Respondent's actions,the Respond-ent's intent,and the reasonableness and "good-faith"motivation thereof. RAPPAZZO ELECTRIC CO.From all the above,I find and conclude that by its ac-tions theUnion didnot terminatethe collective-bargain-ingagreement between itself and the Respondent.Rather,on 21Apirl 1983the Respondent repudiated theagreement and the Union as the exclusive collective-bar-gaining representatives of its employees.59The Respondent in its"Memorandum to the Adminis-trative Law Judge"also maintains:The record is clear that the Union made no requestof respondent to engage in collective bargainingafter it terminated the agreement.Rather,the Unionhas attempted to annul the termination by an amor-phous appeal to the precepts of statutory good faithcollectivebargaining. . . .In closing remarks andagain in this memorandum,respondent makes muchof the following Joyce testimony:Q. SinceApril of '83,Rappazzo has consistentlytaken a position that the contract was terminated indiscussions with you, haven't they?A. I wouldsay so, yes.Q. Andyou have consistently insisted with themthat they have to abide by the contract,is that cor-rect?A. Right.Q. Now,at any time during that time did youever ask them to negotiate with you with respect tothe contract?A. I don't believe negotiate is the right word. Iasked if he would come back into the folds,I don'tthink I ever,I know I never offered an opportunityto negotiate, no.Based on the above,the Respondent then states, "Anemployerwhichis 'never offered an opportunity to ne-gotiate' should not be held to have violated its obligationto negotiate."However, Joycemade numerous attempts to obtainthe Respondent's compliance with the agreement and toresolve the dispute after the Respondent had repudiatedthe bargaining agreement on 21 April 1983, but with nosuccess.Moreover,the Respondent informed its employ-ee Bogausch soon after 21April1983 that it had nothingmore to do with the Union;maintained that it "wantedout" of the agreement at the 25 May 1983 grievancehearing;and unilaterally modified the terms of the agree-ment immediately after 21 April 1983 as more fully setforth below, without affording the Union any notice or°B The Respondent admits that the Union is the exclusive bargainingrepresentative of its employees.I previously found that the appropriatebargaining unit in substance consists of employees employed bycontrac-tors who are members of the Association and/or those who executed let-ters of assent.Moreover,as the union-security and hiring hall provisionsof the agreement are strictly enforced,the Union represents a majority ofemployees in the unit.Even assuming,arguendo,that the employees ofthe Respondent alone constitute the appropriate unit, the Respondent, asitadmits, is obligated to recognize and bargainwith the Union.In thisregard,although the Board has held that it will not enforce agreementscovering a single-person unit,in the present case the Respondent had atleast two unit employees as of the 21 April 1983 repudiation,Bogauschand Crawford (who was on layoffstatus as of that date but was promisedrecall in the near future).Atlas MetalSpinningCo.,266 NLRB180 (1983);B. E & K.Inc., 252 NLRB256 (1980);SternMade Dress Co.,218 NLRB372 (1975).481opportunity to bargain.Under these circumstances, I findthat the Union did request bargaining of the Respondentand it is clear that any other such attempts by the Unionalong these lines would have been futile.803.TheRespondent's continuing duty to bargainThe Respondentconcedesthat the Unionis the exclu-sive bargainingrepresentative of itsemployees.The Re-spondent also stipulated that it failedto comply with theterms and conditionsof the collective-bargaining agree-mentafter 21 April 1983. Moreover, the evidence showsthat theRespondentmodifiedvarious terms and condi-tions of thebargaining agreementwithoutgiving anynotice to or negotiatingwith the Union,unilaterally dis-continuingpayment ofpension and other fringebenefitsto the Union on behalf ofitsemployees,and loweringtheir wages.6 tAs stated inSAC ConstructionCo., 235 NLRB 1211,1218(1978):62The law iswellestablishedthatunilateralchanges of "wages, hours and terms and conditionsof employment" by an employer obligated to bar-gain withthe representativeof its employees in anappropriateunit violates Section 8(a)(5) of the Act.Master Slack and/or Master Trousers Corp.,et al.,230 NLRB 1054 (1977).Benefits, such as paymentsinto health,welfare and pensionfunds on behalf ofemployees,constitute an aspect of their wages and aterm and conditionof employmentwhich, alongwith wage rates,survive theexpirationof a collec-tive-bargaining agreement and cannot be alteredwithout bargaining.HaroldW. Hinson, d/b/a HenHouse Market Na 3,175NLRB596 (1969),enfd.428 F.2d 133 (C.A. 8, 1970).Furthermore,it is well settled that upon the expirationof a collective-bargaining agreement the law imposes acontinuingduty on bothparties to attempt in good faithto reach anew agreementand thereforean employermay not unilaterally alter the terms and conditions ofemploymentset forth therein,as relatestomandatorysubjectsof bargaining,in the absence of an impasse ineo S.Freedman Electric,256 NLRB 432 (1981);Roberts Electric Co.,227 NLRB 1312 (1977).61TheRespondent lowered Bogausch'swage rate and made fringebenefit paymentsdirectly tothe employee rather than to the Union asrequired.The Respondentsimilarly offeredCrawford,on his appearanceto accept reemployment after layoff, these same terms and conditions ofemployment.An employer's insistence on making required fringebenefitcontributionsdirectly intoemployee paychecks rather than to a unionfund as required and its unilateral reduction of employee wage rates con-stitutes unlawfuldirectdealing,and is violative of Sec. 8(aXl) and (5) ofthe Act. S.Freedman Electric,supra.However, thisconduct on the Re-spondent's part was not specifically alleged in the consolidated amendedcomplaint although the Respondentdid not objectto the testimony estab-lishing its conduct and in fact cross-examined the General Counsel's wit-nesses closely with regardthereto. SeeElectricalWorkers IBEW Local1186 (Pacific Electric),supraat fn. 3.02Ent denied603 F.2d 1155 (5th Cir. 1979), on theissue of theunion'smajority status. 482DECISIONSOF NATIONALLABOR RELATIONS BOARDnegotiations,83 the Union's loss of majority status,64 or awaiver.65 As stated inCauthorne Trucking,256 NLRB721 (1981):[T]he Board had held that health and welfare andpension fund plans which are part of an expiredcontract constitute an aspect of employee wagesand a term and condition of employment which sur-vives the expiration of the contract....Thus, anemployer may not unilaterally alter payments intosuch plans unless:(1) thechanges are made subse-quent to the parties' reachinga bargaining impasseand the union has rejected the changes prior to theimpasse,(2) the employer demonstrates that, at thetime the changes were made,the union did not rep-resent a majority of the unit employees or that theemployer had a good-faith doubt, based on objec-tive considerations,of the union's continuing major-ity status,or (3) the union has wavied its rights tobargain regarding the changes.This is true about wage rates as well.66Therefore,even assuming that the collective-bargain-ing agreement was terminatedon 21 April 1983, the Re-spondent still had a statutory duty to recognize and bar-gain with the Union, and it was unlawful for the Re-spondent to unilaterally discontinue payment of pensionand other fringe benefits and lower employee wageswithout negotiating these changeswiththe Union, andthe Respondent thereby violated Section 8(a)(1) and (5)of the Act. Under the circumstances present in this case,the Respondent cannot assert with any credibility thatthe parties bargained to impasse,because the Respondentin reality never even provided the Union with an oppor-tunity to bargain regarding these changes prior to imple-menting them.Also, the Respondent does not dispute theUnion's status as the exclusive bargaining representativeof its employees so as to contest majority representation.Additionally, it is clear from the record evidence thatthe Union did not waive its right to bargain over the de-crease in wages and benefits and to protest the Respond-ent's actions. The Union consistently took the positionthat the terms of the bargaining agreement were in fullforce and effect. Moreover,as theUnited States Court ofAppeals for the Ninth Circuit stated inAmerican Distrib-uting Co v. NLRB,supra, 715 F.2d at 450:To assert successfully a waiver-by-inaction de-fense, an employer must show that the Union hadclear notice of the employer's intent to institute thechange sufficiently in advance ofactual implementa-tion so as to allow a reasonable opportunity to bar-gain about the change. SeeNLRB v. Crystal SpringsShirt Corp.,637 F.2d 399, 402 (5th Cir. 1981);Inter-nationalLadies' Garment Workers Union v. NLRB,saTaurus WasteDisposal,263 NLRB 309 (1982); S.Freedman Electric,supra,SAC ConstructionCo.,supra,NLRBv.Haberman Construction Co,618 F.2d 288(5th Cir. 1980)64SACConstruction Co.,supra,South Texas AGC,supra at fn5;TedHicks &Associates,232 NLRB 712 (1977) (the union'smajority status wasunchallenged as here),Wayne Electric,226 NLRB 409 (1976)65American DistributingCo v. NLRB,715 F.2d 446(9th Cir.1983).66 SFreedmanElectric,supra463 F.2d 907, 918-19 (D.C. Cir. 1972). Moreover,the employer must demonstrate that the union failedtomake a timely bargaining request before thechange was implemented.67This was not the case in the instant matter. Furthermore,while the Respondent may contend that the Union neverrequested bargaining, despite the fact that the Union'suse of the grievance procedure under the bargainingagreement and its repeated requests to the Respondent toabide by the terms and conditions of the agreement inand of themselves constituted requests to bargain, theBoard has held that where the union is unaware of theemployer's intention to change the terms and conditionsof employment contained in the bargaining agreementand the employer unilaterally makes these changes with-out providing the union with an opportunity to bargainthereon, as in the instant case, "Respondent cannot nowpersuasively argue that it was not required to bargainwith the Union because the Union did not request suchbargaining."68Moreover, as pointed out by the Union in its memo-randum, article I, section 9 of the collective-bargainingagreement contains a status quo clause providing for nochange in the provisions of the agreement pending reso-lution of any disputes between the parties. The disputebetween the Union and the Respondent was referred tothe grievance-abritration procedures outlined in the col-lective-bargainingagreement.No resolutionwasachieved at the Joint Conference Committee stage of thisprocedure. Thereafter, although requested to do so bythe Union, the Respondent refused to submit the disputeto arbitration as set forth above. Consequently, in viewof the pendency of the dispute, the Respondent was"contractually obligated to maintain the status quo pend-ing resolution of that question pursuant to that proc-ess."6 eAccordingly and from all the above, I find and con-clude that the Respondent, by repudiating the collective-bargaining agreement with the Union and unilaterallymodifying the terms and conditions of employment as setforth in the bargaining agreement, has refused to recog-nizeand bargain collectively with the Union in violationof Section 8(a)(1) and (5) of the Act. 70IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sectionIII, above, found to constitute unfair labor practices oc-curring in connection with the operationsof theRe-87Also seeNLRBv.National Care Rental System,672 F 2d 1182 (3dCir. 1982).°BOzark Trailers,161NLRB 561,564 (1966).B9 ElectricalWorkers IBEW Local1186 (PacificElectrical),264 NLRB712, 713(1982), enfd.714 F.2d 152(9th Cir 1983).70 The Respondent,by its actions herein, has unilaterally changed ex-isting terms and conditions of employment of its employees in the unitdescribed above,has repudiated the collective-bargaining process, andhas unilaterally withdrawn recognition of the Union by refusing to abideby the collective-bargaining agreement regarding wage rates,fringe bene-fitcontributions,hiring hall provisions, and submission of "reportingforms" to the Albany Benefit Trust Fund.SeeClarence R. Yeager Distrib-uting,261 NLRB 847,849 (1982) RAPPAZZO ELECTRIC CO.spondent described in section I, above,have a close, inti-mate,and substantial relationship to trade,traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.V. THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I shall recommend that itceaseand desist and take certain affirmative action de-signed to effectuate the policies of the Act.Because the Respondent unlawfully repudiated the col-lective-bargaining agreement in effect between itself andthe Union on 21 April 1983, I recommend that the Re-spondent be required to honor all the terms and condi-tions of the bargaining agreement retroactive to that dateand to recognize and deal with the Union as the exclu-sive bargaining representative of its employees in the ap-propriate unit.71 It is most likely that the bargainingagreement has expired since its effective date ran from 1July 1982 until 30 June 1984. However, under the princi-ples of law enunciated above, the Respondent would beobligated to continue to recognize the Union as the ex-clusive bargaining representative of its employees in theappropriate unit, to continue to comply with the termsand conditions of the bargaining agreement, and to bar-gainin good faith with the Union on demand until suchtime as the parties reach an agreement or bargain to agood-faith impasse.Additionally, having found that the Respondent hasmade unilateral changes in certain terms and conditionsof employment in violation of Section 8(a)(5) and (1) ofthe Act, I recommend that the Respondent be ordered tomake whole its employees, including Peter Bogausch, bymaking the required fringe benefit contribution's andpaying the wage rates as set forth in the collective-bar-gainingagreement, plus interest, that it has failed to paysince 21 April 1983, as prescribed inFlorida Steel Corp.,231 NLRB 651 (1977).73 The Respondent should also berequired to comply with the hiring hall provisions of thecollective-bargaining agreement74 and to submit the nec-91Clarence R. Yeager Distributing,261NLRB 847 (1982), enfd. 718F.2d 1109(9th Cir.1983);Pac(licIntercomCo., 255 NLRB184 (1981),enfd.679 F.2d 900 (9th Cir.1982).7nFringe benefit contributions shall be computed in the manner setforth inMerryweather Optical Co.,240 NLRB 1213 (1979). Also seeTaurus WasteDisposal,263 NLRB309 (1982);Clarence R. Yeager Distrib-uting,supra;Nelson Electric,241 NLRB 545 fn. 3 (1979).73 SeeOgleProtection Service,183 NLRB 682 (1970). SeegenerallyIsisPlumbing Co.,138 NLRB 716 (1962).74 If there are employees who were denied an opportunityto work forthe Respondent because of the latter's refusal to abide by its collective-bargaining agreementwith the Union,themake-whole order shall en-compass than.A determination whether such employees exist is best leftto the compliance stage of this proceeding.Clarence R. Yeager Distribut-ing, supra;Wayne Electric,226 NLRB 409 (1976). In the present. case,Crawford's status was fully litigated.Therefore,the Respondent shouldbe ordered to compensatePerry Crawford for lostearnings, with interest,resulting from his failure to work on the IdaYarboroughHomes jobsitedue to the Respondent's refusal toapply theterms and conditions of thebargaining agreement to him.SeeClarence R. Yeager Distributing,supra;V M ConstructionCo., 241 NLRB 584 (1979);WayneEectric,supra.483essary reporting forms to the Union'sAlbany BenefitTrust Fund. 7 sCONCLUSIONS OF LAW1.TheRespondent,RappazzoElectricCo.,Inc., isnow, and has been at all times material, an employer en-gaged in commerce within the meaning of Section 2(2),(6), and(7) of the Act.2.The Union, Local Union 724,International Brother-hood of ElectricalWorkers, AFL-CIO,is a labor orga-nizationwithin the meaning of Section2(5) of the Act.3.TheRespondent at all times material has been signa-tory toan agreement providing,inter alia, that the Re-spondent wouldbe boundby the existing collective-bar-gaining agreement between the Union and the Associa-tion.4.The following constitutes a unit appropriate for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act:All journeymen and apprentice wiremen employedby the employer-members of theAlbany Chapterand signatories to theAlbany Chapter-Local 724contract or letters of assent;excluding all other em-ployees,guards and supervisors as defined in theAct.5.At all times material,the Union has been and is theexclusive bargaining representative of all the employeesin the above-described appropriate unit for the purposesof collective bargaining within the meaning of Section9(a) of the Act.6.The Respondent has violated Section 8(a)(1) and (5)of the Act by repudiating its collective-bargaining agree-ment with the Union;refusing to bargain collectivelywith the Union as the exclusive representative of its em-ployees in the unit described above; unilaterally,withoutprior notice to or consultation with the Union,effectingchanges in the wages,rates of pay, and other terms andconditions of employment in the appropriate unit; notusing employees secured through the Union's hiring hallas it is required to do under the terms of the agreement;and failing and refusing to make fringe benefit contribu-tions to the Union's Albany Benefit Trust Fund andsubmit report forms thereto as required under the bar-gaining agreement.7.Theaforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and(7) of the Act.On these findings of fact and conclusions of law andon the entire record,I issue the following recommend-ed7675Clarence R. Yeager Distributing,supra.7e If noexceptionsare filed as provided by Sec. 102.46 of theBoard'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as providedin Sec.102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all par-1» 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERThe Respondent,Rappazzo Electric Co., Inc.,Albany,New York,itsofficers,agents, successors,and assigns,shall1.Cease and desist from(a) Failing and refusing to abideby thecollective-bar-gaining agreement regarding wage rates, fringe benefitcontributions,hiring hall provisions,and submission ofreporting forms to the Union'sAlbanyBenefit TrustFund.(b)Refusing to bargain collectively concerning ratesof pay,wages,hours, and other terms and conditions ofemploymentwith Local724, International Brotherhoodof ElectricalWorkers,AFL-CIO asthe exclusive bar-gaining representative of its employees in the followingappropriate unit:All journeymen and apprentice wiremen employedby the employer-members oftheAlbanyChapterand signatoriesto the Albany Chapter-Local 724contract or letters of assent;excluding all other em-ployees, guards and supervisors as defined in theAct.(c)Unilaterally changing wage rates and terms andconditions of employment of employees in the above-de-scribed appropriate unit without first reaching agreementwith the Union about such changes.(d) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.772.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Recognize and bargain on request with the Unionas the exclusive representative of its employees in theaforesaid appropriate unit and honor and abide by thecollective-bargainingagreement, including the hiring hallprovisions.78(b)On request, rescind any and all unilateral changesthe Respondent made on and after 21 April 1983 in theRespondent's wages, wage rates, and other terms andconditions of employment under the collective-bargain-ing agreement.(c)Make whole its employees, including, amongothers,PeterBogausch and Perry Crawford, in themanner set forth in the remedy section of this decisionby making the required fringe benefit contributions andby paying to employees' wage rates, with interest, all asrequired by its collective-bargainingagreement with theUnion, that it has failed to pay since 21 April 1983.79(d) Submit the necessary forms to the Union's AlbanyBenefit Trust Fund.8°(e)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-" Clarence R. Yeager Distributing,supra78 Ibid.48 SeeClarence R. Yeager Distributing,supraAlso seeWayne Electric,supra.80Clarence R. Yeager Distributing,supra.essary to analyze the amount of money due under theterms of this recommended Order.(f)Postat itsAlbany, New Yorkplace of businesscopies of the attached notice marked "Appendix."81Copies of the notice, on forms provided by the RegionalDirector for Region 3, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingallplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any other material.(g)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.81 If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board" shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT refuse to bargain collectively concern-ing rates of pay, wages, hours, and other terms and con-ditions of employment with Local Union 724, Interna-tional Brotherhood of Electrical Workers, AFL-CIO asthe exclusive representative of our employees in the fol-lowing appropriate unit:All journeymen and apprentice wiremen employedby the employer-members of the Albany Chapterand signatories to the Albany Chapter-Local 724contract or letters of assent; excluding all other em-ployees, guards and supervisors as defined in theAct.WE WILL NOT fail and refuse to abide by the collec-tive-bargainingagreementregarding wage rates, fringebenefit contributions, hiring hall provisions, and submis-sionof reporting forms to the Union's Albany BenefitTrust Fund.WE WILL NOT unilaterally change wage rates andterms andconditions of employment of employees in theabove-described appropriate unit without first reachingagreementwith the Union about such changes.WE WILL NOT in any like orrelatedmannerinterferewith,restrain,or coerce our employees in the exercise ofthe rights guaranteed them by Section 7 of the Act.WE WILL recognize and bargain on request with theUnion as the exclusive representative of our employees RAPPAZZO ELECTRIC CO.485in the above-described unit and honor the collective-bar-our collective-bargaining agreementwith the Union,gaining agreementin all its terms,includingthe hiringwhich we have failed to pay since 21 April 1983.hall provisions.WE WILL submit the necessary forms to the Union'sWE WILL make whole our employees by making theAlbany Benefit Trust Fund.required fringe benefit contributions and by paying toemployeeswage rates,with interest, all as required byRAPPAzzo ELECTRIC Co., INc.